Case 3:21-cv-00228-HEH Document 1 Filed 04/06/21 Page 1 of 7 PageID# 9




                                   3:21-cv-00228
Case 3:21-cv-00228-HEH Document 1 Filed 04/06/21 Page 2 of 7 PageID# 10
Case 3:21-cv-00228-HEH Document 1 Filed 04/06/21 Page 3 of 7 PageID# 11
Case 3:21-cv-00228-HEH Document 1 Filed 04/06/21 Page 4 of 7 PageID# 12
Case 3:21-cv-00228-HEH Document 1 Filed 04/06/21 Page 5 of 7 PageID# 13
Case 3:21-cv-00228-HEH Document 1 Filed 04/06/21 Page 6 of 7 PageID# 14
Case 3:21-cv-00228-HEH Document 1 Filed 04/06/21 Page 7 of 7 PageID# 15
